Citation Nr: 0434337	
Decision Date: 12/29/04    Archive Date: 01/05/05

DOCKET NO.  94-48 185	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to service connection for chloracne, or chronic 
acneform disorder consistent with chloracne, claimed as the 
result of Agent Orange exposure.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Hudson, Counsel






INTRODUCTION

The veteran had active service from August 1966 to August 
1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a regional office (RO) rating decision 
of May 1998.  

Previously, service connection for a skin disorder, claimed 
secondary to Agent Orange exposure, was denied by the Board 
in a November 1996 decision.  In a decision dated in June 
2003, the Board reopened the issue of service connection for 
an acneform disorder consistent with chloracne, claimed 
secondary to Agent Orange exposure, and remanded the case to 
the RO for further action.   


FINDING OF FACT

The veteran does not have chloracne, or chronic acneform 
disorder consistent with chloracne, which was of service 
onset, or due to any events which occurred in service, 
including presumed herbicide (Agent Orange) exposure.  


CONCLUSION OF LAW

Chloracne, or chronic acneform disorder consistent with 
chloracne, was not incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1116 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2004).


REASONS AND BASES FOR FINDING AND CONCLUSION

A.  VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) requires VA 
to provide specified notification and assistance to a 
claimant in the development of a claim.  See 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. § 3.159 
(2004).  

The file shows that by RO correspondence dated in March 2003, 
July 2003 and October 2003, the appellant was informed of the 
evidence necessary to substantiate his claim, and of his and 
VA's respective obligations in obtaining different types of 
evidence.  The May 1998 notification of the rating decision, 
the October 1998 statement of the case, and supplemental 
statements of the case dated in January 2004, February 2004, 
June 2004, and July 2004 also provided information regarding 
the evidence necessary to substantiate his claim, his and 
VA's respective obligations to obtain different types of 
evidence, the pertinent law and regulations, and the reasons 
his claim was denied.  The Board acknowledges that the 
letters specifically informing the veteran of the VCAA were 
sent to the veteran after the RO's May 1998 decision that is 
the basis for this appeal.  In this case, however, the 
unfavorable RO decision that is the basis of this appeal was 
already decided - and appealed -- by the time the VCAA was 
enacted.  The Court acknowledged in Pelegrini at 120 that 
where, as here, the Section 5103(a) notice was not mandated 
at the time of the initial RO decision, the RO did not err in 
not providing such notice.  Rather, the appellant has the 
right to content-complying notice and proper subsequent VA 
process.  As the veteran has been provided with proper 
subsequent notice and procedure, the Board finds that the 
appellant was not prejudiced by the timing of the Section 
5103(a) notice in this instance, and that VA has satisfied 
the Section 5103(a) notice requirements.  See Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); Bernard v. Brown, 4 Vet. 
App. 384 (1993).  Although he was not explicitly told to 
submit all pertinent evidence in his possession, the detailed 
explanations served to convey that information, and in 
statements dated in June 2004 and July 2004, the veteran said 
he had no further evidence to submit.  See 38 U.S.C.A. 
§ 5103; 38 C.F.R. § 3.159; Pelegrini.   

The VCAA also requires VA to make reasonable efforts to help 
a claimant obtain evidence necessary to substantiate his 
claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. 
§ 3.159(c), (d) (2004).  All potentially relevant evidence 
identified by the appellant has been received, and VA 
examinations have been conducted.  

In view of the foregoing, the Board finds that the notice and 
duty to assist provisions of the law have been met.  See 
38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159; Pelegrini, 
supra; Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

B.  Service connection

The veteran contends that he developed chloracne, or chronic 
acneform disorder consistent with chloracne, as a result of 
his exposure to Agent Orange while in Vietnam.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Current law provides 
that a veteran who served in the Republic of Vietnam during 
the Vietnam era is presumed to have been exposed during such 
service to certain herbicide agents (e.g., Agent Orange), 
and, in such cases, service incurrence for certain diseases 
may be presumed, if manifest with a specified time period.  
The presumptive diseases  include chloracne or other acneform 
diseases consistent with chloracne, but only if manifest to a 
compensable degree within one year after the last exposure.  
38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307(a)(6), 3.309(e).  The 
Board notes that the veteran's claim was filed before the 
amendments that were effective on January 1, 2002.  As the 
amended statute is more liberal, and neither the current nor 
the former statute provides a basis for a grant of benefits 
in this instance, the Board will discuss only the current 
statutory and regulatory provisions.

The veteran contends that he developed his skin condition 
many years after service; service medical records, a VA 
examination in October 1969, and VA outpatient treatment 
records dated from 1971 to 1987 do not show the presence of a 
skin condition.  An Agent Orange protocol examination in 
October 1984 noted the skin to be within normal limits.  

In October 1988, VA treatment records show that he complained 
of a rash on his face.  VA dermatology clinic treatment 
records date from 1989 to 1998 show his treatment for chronic 
skin conditions.  Initially, he was treated for a condition 
manifested by small papules, diagnosed as keratitis pilaris.  
In August 1991, it was noted that this condition had cleared, 
but he now had erythematous, acneform papules on the chest, 
scalp, and face.  The assessment was acneform folliculitis.  
During the succeeding years, he was treated for pruritic 
pustules and papules, involving the scalp, shoulders, chest, 
neck, and/or back.  Various diagnoses were given at different 
times, including prurigo nodularis, Pityrosporum 
folliculitis, acneform eruptions, and nodular 
neurodermatitis.  The symptoms were refractory to all forms 
of treatment, including various medications, light therapy, 
and numerous topical solutions, with only occasional episodic 
improvement.  

In May 1997, a VA examination was conducted.  The veteran 
said he had been exposed to Agent Orange in Vietnam, but that 
he did not exhibit skin manifestations until about 10 years 
later.  He had confluent erythematous papules, pustules, some 
with purulent drainage, and evidence of acneform scarring.  
The impression was chronic acneform disorder consistent with 
chloracne.  The examiner commented that the veteran's 
significant exposure to Agent Orange in Vietnam predisposed 
him to this type of eruption, and that while most cases 
occurred early on, there had been several reported cases that 
occurred years after the initial exposure.  He also noted 
that the vigorous attempts at treatment in the past had 
failed.  He said that he had "no doubt that his [sic] is 
related to the Petroleum products that he was exposed to." 

However, on a July 1998 dermatology clinic consult, it was 
reported that he had neurodermatitis not thought to be 
related to Agent Orange.  At this time he had papules on his 
left arm and scalp.  

On a VA dermatology examination in January 2003, the veteran 
said he had chloracne, present since 1980, which was worse in 
the summer.  On examination, he had some mild 
hyperpigmentation and pitted scarring on his face.  He had no 
involvement behind his ears, noted by the examiner to be 
characteristic of chloracne.  He did not have involvement of 
the chest and back.  The diagnosis was folliculitis and 
perifolliculitis.  

In March 2003, the veteran was noted have been treated in the 
past for adult acne, possibly chloracne.  Currently, there 
were a few nodules and several papules on his face.  The 
assessment was rosacea versus a component of acne or 
chloracne.  


Because the veteran did not manifest a chronic skin disorder 
until several years after service, such a disorder, even if 
diagnosed as chloracne, or acneform disorder consistent with 
chloracne, is not presumed to be due to Agent Orange 
exposure.  Chloracne, or chronic acneform disorder consistent 
with chloracne, is considered a disease associated with Agent 
Orange exposure only if manifested (to a compensable degree) 
within a year of the last exposure.  38 U.S.C.A. 
§ 1116(2)(C).  The presumptive association of chloracne or 
chronic acneform disorder consistent with chloracne with 
exposure to Agent Orange is limited, by statute, to this one 
year period.  See 38 U.S.C.A. § 1116; 38 C.F.R. §§ 
3.307(a)(6), 3.309(e).  Consequently, even if such disease is 
present, it is not considered a presumptive disease, and 
service connection may not be granted on a presumptive basis.  
Id.

Service connection based on herbicide exposure may still be 
established with proof of actual direct causation, although 
such carries a very difficult burden of proof.  See Combee v. 
Brown, 34 F.3d 1039 (Fed. Cir. 1994).  Claims based on Agent 
Orange exposure are unique in that entitlement, under the 
presumptions codified in 38 U.S.C.A. § 1116 and 38 C.F.R. §§ 
3.307 and 3.309, is based on an analysis of scientific 
evidence, ordered by statute.  38 U.S.C.A. § 1116(b).  
According to the Agent Orange Act, National Academy of 
Sciences (NAS) was selected to review and evaluate the 
available scientific evidence regarding associations between 
diseases and exposure to dioxin and other chemical compounds 
in herbicides, as an independent, nonprofit scientific 
organization, with appropriate expertise, and which was not 
part of the Federal Government.  Feb. 6, 1991, P.L. 102-4, § 
3, 105 Stat. 13; Aug. 14, 1991, P.L. 102-86, Title V, § 
503(a), (b)(1), 105 Stat. 424, 425.  

In determining whether a presumption is warranted, the VA 
must take into account reports from NAS, as well as all other 
available sound medical and scientific information and 
analyses.  38 U.S.C.A. § 1116(b).  In evaluating any study 
for the purpose of making such determinations, the Secretary 
shall take into consideration whether the results are 
statistically significant, are capable of replication, and 
withstand peer review.  Id.  If a presumption is determined 
to be warranted, proposed regulations must be issued within 
60 days of such a determination.  38 U.S.C.A. § 1116(c).  
Moreover, an association is considered positive if the 
credible evidence for the association is equal to or 
outweighs the credible evidence against the association.  
38 U.S.C.A. § 1116(b).   

The only medical evidence in support of actual direct 
causation is the May 1997 VA examination report, in which the 
examiner indicated that the veteran's exposure to Agent 
Orange predisposed him to develop a chronic acneform disorder 
consistent with chloracne.  He further commented that this 
disorder was "no doubt" related his exposure to "petroleum 
products" in service, whereas the matter for consideration 
is whether the condition resulted from exposure to the 
dioxin-containing herbicides covered by the Agent Orange Act.   

The fact that there has been no information, from the NAS 
studies or other medical or scientific sources, which has led 
VA to expand the presumption beyond one year of last exposure 
is significant evidence against the claim.  The single 
statement from the VA doctor does not carry the equivalent 
weight of this negative evidence.  There is no evidence that 
the doctor has expertise in the area of Agent Orange 
associated diseases.  His baffling reference to exposure to 
"petroleum products" as the cause of the veteran's disorder 
in his comments, while elsewhere talking about Agent Orange, 
further diminishes the probative value of his report.  His 
mention of "several reported cases" of the occurrence of 
chloracne years after exposure does not approach the 
statutory requirements for a credible study.  See 38 U.S.C.A. 
§ 1116(b).
 
Moreover, the medical evidence shows that despite years of 
treatment for chronic skin conditions, the veteran has never 
been definitively diagnosed with chloracne.  While the 
examination in May 1997 resulted in a clinical impression of 
chronic acneform disorder consistent with chloracne, the 
diagnosis has not been confirmed since that time.  In this 
regard, the March 2003 treatment recorded noted chloracne as 
only one of three possibilities, and the January 2003 
examination did not find chloracne, or chronic acneform 
disorder consistent with chloracne, to be present.  
Similarly, the numerous records of dermatology clinic 
treatment before that date did not show a diagnosis of 
chloracne, or chronic acneform disorder consistent with 
chloracne.  The absence of a confirmed diagnosis is further 
evidence against the claim.  


Thus, the weight of the credible evidence demonstrates that 
the veteran does not have chloracne, or chronic acneform 
disorder consistent with chloracne, that began in service, or 
was due to any incident of service, including presumed Agent 
Orange exposure during service in Vietnam.  The Board 
concludes that chloracne, or chronic acneform disorder 
consistent with chloracne, was not incurred in or aggravated 
by service.  The preponderance of the evidence is against the 
claim; therefore, the benefit-of-the-doubt rule does not 
apply, and the claim must be denied.  38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet.App. 49 (1990).  


ORDER

Service connection for chloracne, or chronic acneform 
disorder consistent with chloracne, is denied.  



	                        
____________________________________________
	MARY GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



